         Case 0:20-cv-60338-RAR Document 1 Entered on FLSD Docket 02/14/2020 Page 1 of 5

  ProSe1(Rev,12/16)ComplaintforaCil-
                                   ilCas'
                                        z


                                          U NITED STATES D ISTRICT C OURT

                                                      SOUTHERN Districtof FLORID A

                                                                    Division CIVIL

                                                                                                    20cv60338          Ruiz/Struass
                                                                                  C8SCXO.                .
                                                                                                                   '
                                                                                                                   -     - .   .           -.- .      .-- ...- - -.-
                       Jasotl Htmter Bell                                                         '
                                                                                                  ktoJi./
                                                                                                        V/led7
                                                                                                             /rlJy.tkeitier
                                                                                                                          -f'
                                                                                                                            yl)m
                                                                                                                               .ccl
                               maintqlls)
t
l'
 JFlr
 ft 4r(
      ?thefuilnameofeachp/z-      f
                                  jrlft/w/'
                                          ?tlisjltngl//f.î'colîœiatnt
    wrltzzpbwofallthepftzfrl/l f/iccnnt al/ftntheqpaceK    btyvt?,                J'
                                                                                   m y Trial: (checktlpe.l D Yes 2 No
please w?- //c ''
                seeattached''/zzthe agatre zz??#attach an Jté/fff /at
                                                                    '
                                                                    z/
pagcM?/#zthejitlllistq/' /zt'
                            ??ae.
                                î'
                                 .
                                 ,)
                                 -   V-


    M acy's Col'
               p.Senrices/lvlacyfsW estfield M 2l                                                                  FILED BY                        D .C.
          Raymoitd C,Vega 111, Individually
             ShaliRhodes,lndividually
                         Dqèndantlà)                                                                                         FE2 1i 2220
(Write//2t?////namet!feach#ç#?7#fw/'l$'
                                      /z(?içbeing.
                                                 n.
                                                  lt4l VW7c                                                              cANGELA
                                                                                                                           LEni E, NOBLE
                                                                                                                       s      (U.s.D(sT, c'c
nalnest#- J##?edqjkndantsctzpptlr//inthespacec/:tnz  e.pleasc                                                           , D.OFFLA, .
                                                                                                                                     FT.LAUD.                     '
wrffe ''
       ,
       %ecattached''fn îhegztkccand t'l/c/f
                                          l/ltm additionalpage
1$41//thehtllf/ç
               -/ofnames)



                                               CO KD LA INT FO R A CIW L CA SE

         n ePaM esto TM s Ctlm pëah t
                   ThePlaintiffts)
                   Plm ridetheinformation below foreach plaintifrnam ed in thecomplaint. Attach additionalpagesif
                   needed.
                           Nam e                       laâ-          -qv Bell .-
                                                           o-q-lEllm-t              -     -   - .- - - -  - .- -   -    -..- .- ..- .--   ..- .- - -
                           StreetAdl ess              JY -LN-   V -RSI 'Ay-q Aot204- - - :--                    -- - -    - - - -. -    -      -    --
                           Citv mzd Cotm tv           l' ta-
                                                           qmtDn..=W pmcd- - - - . - - .- - - . - - - - - - - .- . - - . .- . - .- - .-
                           State and Zip Code         rlgttdAu3-3-7.J.
                                                                   -    3- - - . - - - - ..- - - -- - - - - - - -. - ..- - . .- - -
                           TelephoneNumber            A:A.  -144-'29A - ..-             .- .-      .- - . -  . - - - - - ,- -    .- ..- - - - -
                           E-mailAddress              s-tltmen-y-ozth-r-
                                                                       zi)hotmailzcp+q- - - - - - - -                  ...         ..   -- -   .- -



        B.         TheDefendanttg)
                   Pr
                   i ovide theinformaéon below foreach'  defendantnam ed in the complm'nt, whetherthe defendantisan
                   ndi
                   i  vidual ,agovenlm entagezl
                                              cy , a!
                                                    z organization,ora corporation. Foratlindiddualdefendx'mt
                   ncludetheperson'sjobortitlettfknownl.Attachaddhicmalpagesifneeded                           .

                  DefenA ntNo.l
                                                                    M acv'sConx Sqndces/M acv'sat%Mo tfield M allBrowaçd
                                                                         -




                                                                                                                                               Page 1of:5
       Case 0:20-cv-60338-RAR Document 1 Entered on FLSD Docket 02/14/2020 Page 2 of 5

 ProSe1(Rev.12/16)ComplaintforaCjvilf*
                                     -'à-




                            J
                            Sob orTitle (if* own)         Landon Pelkola Esq.-M acv SoniorConnnel
                             ked AaA ss                   7 W estSeventll St
                            Ciw                                                reet
                                 and Countv               Cincinnatt'. Hnm ilton    '                                    '
                            State and Zip Code          ' Ohio 45202
                            Telephone Num ber               513- 579-7000
                            E-m ailAddress(iflmown)      lnnflnn nelkolae macvq
                                                                                   com
                                                                                   .



                  DefendnntNo. 2
                         N am e                           Ravm ond C.Veaa111
                         Job orTitle nfl
                                       œown)              DistrictFacilitiesM ana- /M acv'sW esG eld i
                         StreetAddress                    8000                                       n Broward M all
                                                                W estBrow rd Blvd-
                        Citv and Counw                   Plmltatiom Broward
                        State and Zip Code               Flbrida 33388
                        Telephone Num bœ                 W ork # 954-475-3400. Hom e# 904-773-5591
                                                                                         .   -       -       -
                        E-m ailAd& ess(ifluwwn)          ravzoozveaarzbellsoutltnet          -   -



                 DtfendantN o.3
                        N ame                           Sharilkhodes
                        Job orTitle (ifknown)           Receivhm Te-m M anaaorN acv's W esë eld/in B
                          V eetAddress                  8000 W                                      roward M all
                                                                estBrow m' d Blvd.
                          Citv ald Counw                Plantation . Brow ard                    -       -
                          State and Zip Code            Fiorida33388
                                                                                                                 -   -



                          Telephone Num ber             W ork # 954-475-3400. Hom e # 954-592-1798
                          E-m ailAddressnfknown)        shmtrhodese almo.com
                D efendantN o.4
                       N am e
                        Job orTitleoflmown)
                       SleetAde ess
                       Ciw and County
                         StaleandZip Code
                         TelephoneNum ber
                         E-m ailA ddress(ifknown)

H.    Basis forvïurisdktion

      Fe
      hederalcon- arecourtsofli
                              mitedjtuisdicion(limitedpower) Generally,only two typesofcasescan be
         ard illfederalcomt casesinvolving a federalquestion and .
      parties. Under28 U                                           casesinvolving diversity ofcitizensbip ofthe
                          .
                           S.
                            C.
      isafederalquestion case.  û 1331 ,a case a
                                               risi
                                                  n g l
                                                      mde r theUni tedStatesConséhdonorfederallawsortreaties
                                Und  er28 U. S.C. j
      anotherState ornatien attd the am ourttatstal
                                                    1332,a c asein whi chacitizen ofoneStatesuesacitizenof
      diversityofcitizenship case, no defenihntm aty
                                                   tismoret11% $75,:00isadiversity ofoitizenslkip case. In a
                                                     bea citizen oftllesam e State asany pl
                                                                                           aintiE
     Whatisthebasisforfederalcourtjurisdiction? (checkallthatapply)
           2 FH CaIqueséon                            (Zl Diversityofcitizenship




                                                                                                                         Page2of 5
    Case 0:20-cv-60338-RAR Document 1 Entered on FLSD Docket 02/14/2020 Page 3 of 5

ProSe1(Rev.12/16)ComplaintforaCivilfe
                                    -'
                                     a-


        Fillouttheparagraplksia Ihit= tion th
                                             atapply to tàiscase.
        A.     Ifthe Basisfor kle falietbn l
                                                   saFederalQuesdon
                 Lisftlm spççifçfçderalstatutosx f:dçrAlSw qtiçs
                                                                ,and/orpmviyiçm:oftheUaitçdStatçsConstiwtiop thAt
                 areatissueintbiscase.                                                            .


                  Title V1l,fhe American w1111DisabilitiesAct
                  Inform adon Nondiscrim inaion Act          , ADA Amendment    sActof200% tlte Goneéc
                                                    , ort heAg e D i
                                                                   scri
                                                                      m i
                                                                        na t
                                                                           ion i
                                                                               llEmploym entAct.Violation of
                 O SHA regulationsorem ployee safety itlthe workplace to include OSHA
                 retaliation/harassm entforreporting violaionsto m anagem ent OSHA 191pol
                                                                                       0 icy of
                 personalprotee ve equipm entviolaion.                                  .132 generalrequirem ent
       B.       lfthe BssksforJurisdkliow Ism versity ofCltizenship           ,

                         -
                         1'hePlaintf
                                   'ë s)
                        a.s       Iftlw plajntiF isan individual
                                  n eplaintix (name)
                                  State of(naie)                                                         .is acitizen ofthe

                        b.        IftheplaintiF isacom oration
                                 Tlw plgintiK (nasq)
                                 undertllelawsoft:e St                                                   .   iskmœ porated
                                                       ate of(name)
                                 and hasitspxincipalplaceofbusinessi                                                          .   '
                                                                    n the Stateof(name)

                       (Ifmorethanoneplaintf isnamedinthecomplaint,
                       sameinformationforeachtaflj//               attachanadditionalpage#rov/#/?;gthe
                                                   twl/r/tzïaflf/p
              2.       TheDefenrlnntts)
                      a.        lftlw defendantisan individual
                                'I'hedefmndlmts tnqme   -- .   - -
                                theStateof(name)                                                         1,acitîzçp of
                                                                                                       o ..

                                 (foreignnadon)                                                       ()risacitizenof
                                                                                  .


                                 Ifthe defendtmtisa com oradon
                                 Tlw defendnnt (name)
                                the law softl:e State of(name)                                x   is incom oratedlmder
                              ' plincipalplace ofbusinessin tlleState of(name)            -                .and hasits
                                ()risincom orated underthelawsof(fô                                                       .

                                and hasitsprincipalplaceofbusz essilnimtnation)
                                                                     n (name)




                                                                                                                  Page3of 5
       Case 0:20-cv-60338-RAR Document 1 Entered on FLSD Docket 02/14/2020 Page 4 of 5

 ProMel(Rev.12/16)ComplaintforaCivilCase


                          (Ifmoyef/lzm onele#plpa/isnamedin//?ecompluint, attach an additionalpageproviding the
                                             .
                          sameinformationforeachatftff/joal/de# ndant)   .


                          n e Am ozmtin Conkoversy

                          'fheam ountin controversy-the amotmttheplakd F chi
                                                                             m sthe defendantowesortheam otmtat
                          stake ismoret11a11$75,000,notcolmtinginterestand costsofco< beemuqe(
                                                                                                explainlL




1H.      Statem entofClnlm

        W rite ashortand plain statementofthe claim . D o notm akelegalargtlm ents
        factsshowing thateach plaintifrisenutled to t   he damagesorotherreliefsought
                                                                                       . Stateasbriefy aspossible the
        ùw olved aqd wh                                                                   . Statehow each defendantw as
                           ateach defendnntdid thatcausdd theplaintiF lmnn orviolated the plaintx srights
        tlte datesaad placesofthatinvolvemont                                                                  including
                                                  oroonduct. Ifm orot11% one olnim isasserteda num bereac,h clnim
        writea shortm:dplain statem entofeach chim ixta sep                                                           and
                                                                                                                      z
                                                                 arateparap aph. Attaoh additionalpagesifneeded.
        M sRhodesthe manaertookawayre%onableaccommoG on9om JasonH
                                                                                     . Belldue to llisdisability. M rV ega
        and M sRhodesdenied hisrequestforreinstatep entofthosereasonable accom           modaion
        Rhodescreated ahostilew orkpl                                                             . M rVegaat  ld M s
       early é sputeresolution prop ama.cTleene onmentforplaine M rVega œld M sM odesviolated M acy'sInstore
                                            te plainte requested a meeting w 1t1:Hnm sn Resource and wasdeaiedby M T
       Vega aqd M sRllodes. Plaild F asked    hism anagerifhe could seehisHR personnelftlealld itwasdenied by M s
       Rhodes. Plaindffcom plainted to M rVe    ga and M sRhodpsaboutsafet
       ladderilla crow ded storew1t1:hisDisability                             y concem saboutclim bing the 10/12 foot
                                                     . Plaintiffm etw1t11M r. VegaandM sM odesaboutpossiblygee g
       ami
       plaintni
              i-
               Fjeand
                  nyIciA
                       o- andsafetyequipment.MrVegaandMsRhodesviolatedOSIIA 1970actM d endangertlle
                        workœssafejyattdwelfareintheworkplace.MrVegaviolatedMacy'sAltendancePolicy                .



IV .   Rellef

        Statebriefy and precisely whatdnm agesorotllerrelieftheplaintiF asksthe courtto order
       arguments.
                   lnclude any basis forclniming thattlte wrongsalleged arecontitm zg attl . Do notm nlcelegal
       tlzo amountsofany acm al                                                          lepreso ttime. Include
                                    esim
       punitive orexem plo dnm agesdx  clnimed forthe actsalleged and the bagisforthese a ounts. Inçlùde mly
       punitivem oney dam ages.          ed,tEe amotmts,and tl:ereasonsyou clm'm you m' e entitled to adualor

       Plakdffseekscômpensatoryand punidvedamagesof$15.
       Re
       sulg
          tuese gdnmagesforcurrentandprojededmedicalbills00
           ùhng                                                 ,t
                                                                  0,000forthedefmtdantts)epegiousconOd
                                                                 herapy and m edication Emotionaltraumw pain and
                                                                                           .
                                                                                                                 .



       M sRhodesLos
                .
                   tlwa
                 ifl    gdes
                     e di   ,bope
                           not  tNrcurmrent
                                   for    acandprojected.Managemmtagvavatedplai   ntiffdisabilitybytbreats,l'iom
       tllelightsin tlw ceO g.           ertnin w ork related task such asclim bing the 10/12 footladderand change
       wrongfultermination oftheplaintiffyme
                               Los
                                 s ofenjo M rn toflifeduetothe> safeworkplaceandtoxichostileworkplace
                                              V ega and M sM odesintenionàlaxld willfh11y disregarded th , endiné
       and,wellbeing ofthe plainifrand his co-w orkœsin theworkplace                                       e safety
       di                                                                .M anagem entwasawar   e oftheplaintiF
          sability fortheplaine had worked atM acy'sform August01, 2014 to June 12
        underM r. Raym ond Vega m anagem ent/supervisiom                                , 2018




                                                                                                               Page4of 5
      Case 0:20-cv-60338-RAR Document 1 Entered on FLSD Docket 02/14/2020 Page 5 of 5

ProSol(Rev.12/10 ComplaintforaCivilCase


V.      Certlfcation and Close
        UnderFederalRule ofCivilProcedure 11a l.)y signing below,1oertify totlke bestofm y u ow ledge
        qndbG vfthatthisqqmple t (1)isnQtbe gprçsqns4dforan im pm pçrpuqmsw sw h gsSo help , informaéow
                                                .            .
nnnecesse delay, orneedlesslyi  nceasetllecostoflitigauon;(2)issupportedbyexisting1aw orbya , çgug:
nonâivolousargum entforextending, m odifying,orreversing existing law
4videntiaty supportor,ifspecifcally soidentiiod                       '(3)thefacmalcontodonshave
                                                                      r
f                                              y willlikely haveevidenhary supportafterare% onable opporhmity
 orfhrthexinveségation()rdisçovery;and(4)tlkecomplaintothelwisecomplieswiththe
11                                                                                          requirem entsofRule
  ,



       A.       For Partiesm thoutan Attorney

                IagreetoprovidetheClerk'sOlcewi$ anychangestomyaddresswherecue-relatedpapersmaybe
                s
                ixerved.Itmderstand thatm y failure to keep a currentaddresson fllewith theClck'sOx cem ay result
                  lthe dism issalofm y c% e.

                Dateofsigning:            Ftbm mv 07. 2020

                Signature ofPlaintiff                            o                                         .

                Printed N am e ofPlaintiff    Jason HtmterBell

       B.       F@rAttorneys

               Dateofsigning:

               Sipnatm'  e ofAttom ey
               PrintedN am eofAttom ey
               BarNumber
               Nam e ofLaw Firm
               Stred A ddress
               State alld Zip Code
               Telephone Num ber
               E-m silAddress




                                                                                                        Page5of5
